ORDER OF MULTIDISTRICT LITIGATION PANEL
                          Order Pronounced November 14, 2014


14-0882        IN RE FARMERS INSURANCE COMPANY WIND/HAIL STORM
               LITIGATION

Farmers has asked the MDL Panel to clarify the stay order granted on October 31, 2014
in the captioned proceeding. It asks whether the stay prevents it from filing motions to
remand three cases that were included in its MDL motion but which have been placed
into existing MDL proceedings in Hidalgo County by Rule 13's tag-along procedure.


The October 31 stay order is clarified as follows. Farmers may file motions to remand the
three cases, request a hearing, and present its contentions to the pretrial court. Other
parties may respond to the remand motions and present their contentions to the pretrial
court.